F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 JUN 20 2003
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,                                No. 02-1393
                                                        (D.C. No. 01-CR-128-D)
 v.                                                          (D. Colorado)

 WILLIE VINCENT MYERS,*

           Defendant-Appellant.


                                 ORDER AND JUDGMENT**


Before KELLY, BRISCOE and LUCERO, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       Defendant Willie Vincent Myers pled guilty to possession of a firearm by a


       *
        The record on appeal indicates the correct spelling of defendant’s name is
“Myers.” ROA, Vol. 4 at 66.
       **
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
convicted felon, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to a term of

imprisonment of 78 months. Myers appeals his sentence. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.

       Myers’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967) (permitting counsel who considers an appeal to be wholly frivolous to advise

the court of that fact, request permission to withdraw, and submit a brief referring to

portions of the record that arguably support the appeal). Counsel has filed a motion to

withdraw and, as required, has provided copies of the Anders brief and the motion to

withdraw to Myers. Myers has not filed a response. Pursuant to our duty under Anders,

we have conducted an independent review of the record and find no basis for reversing

Myers’ sentence.

       We find no merit to Myers’ assertion that the district court erred in enhancing his

sentence pursuant to U.S.S.G. § 2K2.1(b)(5) for use of a firearm in connection with

another felony. The court found that during an altercation in an automobile with his

girlfriend on January 29, 2001, Myers fired a gun three or four times at his girlfriend’s

legs but she avoided injury by pushing away the gun. We have reviewed the sentencing

transcript and conclude the district court’s factual findings were not clearly erroneous.

See United States v. Brown, 314 F.3d 1216, 1222 (10th Cir. 2003) (discussing standard of

review for district court’s factual findings and legal conclusions at sentencing). Further,

because this conduct could have given rise to a felony conviction under Colorado state


                                              2
law, we conclude the court properly applied the § 2K2.1(b)(5) enhancement. See

U.S.S.G. § 2K2.1, cmt. n.7 (defining “[f]elony offense” under subsection (b)(5) as “any

offense (federal, state, or local) punishable by imprisonment for a term exceeding one

year, whether or not a criminal charge was brought, or conviction obtained”).

       We also find no merit to Myers’ assertion that the district court erred in enhancing

his sentence pursuant to U.S.S.G. § 3C1.1 for obstruction of justice. It is uncontroverted

that, following his arrest, Myers sent letters to two key witnesses. After reviewing the

letters, the court found the intent of the letters was to ask the two witnesses “not to testify

or to tell the truth.” ROA, Vol. 4 at 78. The court also found that Myers broke one of the

witness’ car windows. We have reviewed the record and conclude the district court’s

factual findings are supported by the evidence and that the court properly applied the

enhancement for obstruction of justice. See U.S.S.G. § 3C1.1, cmt. n.4 (listing

threatening of witness as example of obstructive conduct); see also United States v.

Heckard, 238 F.3d 1222, 1232-33 (10th Cir. 2001) (affirming application of § 3C1.1

where defendant unlawfully attempted to influence a witness).

       AFFIRMED. Counsel’s motion to withdraw is GRANTED.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                               3